Proceedings pursuant to CPLR 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Warren County) to review a determination of the Commissioner of Motor Vehicles, which suspended petitioner’s operator’s license for a period of 60 days. The petitioner was involved in an auto accident with another vehicle on the Northway. Both vehicles were proceeding north in the driving lane. At the time of the accident, visibility was poor as it was raining. Petitioner was driving 50 to 55 miles per hour on a straight road with no obstructions and struck the rear of the other vehicle. The petitioner remembers nothing of the accident. The occupants of the other vehicle in the collision died as a result of the accident. The issues before the court are whether there is substantial evidence to support the respondent’s finding that under the prevailing circumstances the petitioner followed the other vehicle more closely than was reasonable and prudent having due regard to the speed of such vehicle and the traffic upon and condition of the highway and, also, whether the suspension period of 60 days is unreasonable. The record contains substantial evidence to support the finding of the commissioner as to the negligence of the petitioner and justifies suspension of his driving privileges for 60 days as reasonable under the circumstances. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.